DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 12/13/2021, with respect to non-statutory double patenting rejection of claim 1, 13 and 14 have been fully considered and are persuasive because of amendments. Therefore the rejection have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claims 1 and 13 are allowed because the best combination of available prior arts fails to expressly teach as a whole the limitation, “the display panel moves the image along a first movement path and along a second movement path, and
wherein one of the first movement path and the second movement path comprises the first point and the second point, and an other of the first movement path and the second movement path comprises the first point but not the second point.”
.
Dependent claims 3-12, 14 and 16-20 are allowed by virtue of dependency.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616